Per Curiam:
Camp sold his farm to one Houston, receiving, be side other consideration, two notes maturing fiv and ten years from date respectively. The mortgag securing said notes provided that the principal shoul become due at the option of Camp on failure o Houston to pay promptly the interest on the note and the faxes on the farm. A provision of sai mortgage also waived notice of such option by Camj The interest was not paid punctually on several oc casions, but Camp accepted payment until on Jan uary 1, 1922, when he refused to accept payment o overdue interest. Taxes for the year were also un paid and Camp filed a petition for foreclosure, ac counting and equitable relief.
Held:
1. Provisions in a mortgage that the notes sf cured by said mortgage shall become due upon fai ure of mortgagor to pay promptly interest on note and taxes on land shall be construed literally.
2. Provisions in a mortgage waiving notice c the exercise of an option to foreclose when Ínteres and taxes are delinquent gives payee right to elec to have amount unpaid become due immediatelj without notice. Filing of suit is sufficient notice c the election of mortgagee.